424 F.2d 553
UNITED STATES of America, Appellee,v.Wilbert Hatcher FREELAND, Appellant.
No. 14039.
United States Court of Appeals, Fourth Circuit.
May 7, 1970.

Paul Wartzman, Baltimore, Md.  (court-appointed counsel) and John D. Hackett, Baltimore, Md., on the brief, for appellant.
Stephen H. Sachs, U.S. Atty., and Charles G. Bernstein, Asst. U.S. Atty., on the brief, for appellee.
Before SOBELOFF, and CRAVEN, Circuit Judges, and JONES, District judge.
PER CURIAM:


1
The four points presented for review are entirely without merit.


2
After an examination of the briefs and appendices we conclude that oral argument is unnecessary.


3
Affirmed.